 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 1 of 45 Page ID #:264



 1   MILSTEIN JACKSON                             BURSOR & FISHER, P.A.
     FAIRCHILD & WADE, LLP                        L. Timothy Fisher (State Bar No. 191626)
 2   Gillian L. Wade, State Bar No. 229124        1990 North California Blvd., Suite 940
     gwade@mjfwlaw.com                            Walnut Creek, CA 94596
 3   Sara D. Avila, State Bar No. 26321           Telephone: (925) 300-4455
     savila@mjfwlaw.com                           Facsimile: (925) 407-2700
 4   Marc A. Castaneda, State Bar No. 299001      E-Mail: ltfisher@bursor.com
     mcastaneda@mjfwlaw.com
 5   10250 Constellation Blvd., Suite 1400
     Los Angeles, CA 90067
 6   Tel: (310) 396-9600
     Fax: (310) 396-9635
 7
   GOLOMB & HONIK                                 BURSOR & FISHER, P.A.
 8 Kenneth Grunfeld (to apply pro hac vice)       Scott A. Bursor (State Bar No. 276006)
   1835 Market St., Suite 2900,                   2665 S. Bayshore Dr., Suite 220
 9 Philadelphia, PA 19103                         Miami, FL 33133-5402
   kgrunfeld@golombhonik.com                      Telephone: (305) 330-5512
10 Tel: (215) 985-9177                            Facsimile: (212) 989-9163
   Fax: (215) 985-4169                            E-Mail: scott@bursor.com
11
     Attorneys for Plaintiffs and the Class
12

13                          UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
   IMANI WHITFIELD, SHAWANNA                      Case No. 2:20-cv-00763-AB-AS
16 MCCOY, JOSEY PARSONS
   AUGHTMAN, on behalf of themselves              CONSOLIDATED CLASS ACTION
17 and all others similarly situated,
                                                  COMPLAINT
18
                  Plaintiffs,
19                                                JURY TRIAL DEMANDED
20         vs.
21
     YES TO, INC., a Delaware corporation;
22   and DOES 1 – 10, inclusive
23
                  Defendant.
24

25

26

27

28

                                                -1-
                                CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 2 of 45 Page ID #:265



1             Plaintiffs Imani Whitfield, Shawanna McCoy, and Josey Parsons Aughtman
2    (“Plaintiffs”), through undersigned counsel, file on behalf of themselves and all persons
3    similarly situated, this Consolidated Class Action Complaint, alleging the following
4    based upon the investigation of counsel, review of public documents, and information
5    and belief, and upon personal knowledge as to allegations regarding Plaintiffs.
6                                            INTRODUCTION
7             1.    This class action complaint seeks to remedy the unlawful and deceptive
8    practices by Yes To Inc. (hereinafter “Yes To”/“Defendant”) in connection with the
9    marketing, packaging, and sale of its beauty product, “Yes to Grapefruit Vitamin C
10   Glow-Boosting Unicorn Paper Mask” (hereinafter “the Product” or “Unicorn Mask”),
11   which has been sold in big-box retailers throughout the country.
12            2.    The Unicorn Mask is a cosmetic product that, when applied to the face,
13   purports to remediate “dull & uneven skin.” 1 Defendant advertises that “[t]his mask
14   will make your skin care fantasies come true, as it helps reveal a bright, glowing,
15   naturally more even-looking complexion. Your skin will look great in selfies with this
16   mask on AND off!” 2 But contrary to these claims, the Product—which is marketed to
17   target young women and girls—is dangerous and has harmful side effects.
18            3.    Specifically, when the Product is purchased and subsequently used by
19   unsuspecting customers in accordance with Defendant’s instructions for use, it results
20   in injuries including, but not limited to, severe facial skin irritation, redness, burning,
21   blistering, swelling and pain. Plaintiffs Whitfield, McCoy, and Aughtman each
22   experienced severe skin irritation and burning after using the Unicorn Mask.
23            4.    Yes To has been on notice of the serious adverse side-effects caused by the
24   use the Unicorn Mask. Not only has the flood of consumer complaints (accompanied by
25   photos of users’ burned faces) been publicized in the media, but Yes To has also tacitly
26   acknowledged the issue and attempted to address it. Namely, Defendant’s webpage for
27   1
         http://yesto.com/product/yes-to-grapefruit-unicorn-paper-mask/ (last visited 5/9/20).
     2
28       Id.

                                                -2-
                                CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 3 of 45 Page ID #:266



1    the Unicorn Mask has sporadically stated that the Product had been “discontinued” due
2    to “reports of skin irritation,” and advised purchasers to return the Product or call Yes
3    To directly if it had been used.
4          5.     Incredibly—although woefully insufficient to address the problem—these
5    statements appeared for about 14 days, then disappeared from Defendant’s website.
6    Yet the Product is, and always has been, falsely advertised on the Yes To website and
7    remained on store shelves for purchase without any sort of notification or warnings
8    about the harm it can cause until as late as at least March 6, 2020.
9          6.     Despite being on notice and fully aware of the harm being caused by the
10   Unicorn Mask and that it does not deliver the promised benefits, Yes To has: (a) failed
11   to provide any disclosure about the harm on the Product or at the point of purchase; (b)
12   periodically removed the hidden, small print information about reports of skin irritation
13   and a purported discontinuance of the Product from its website; (c) failed to adequately
14   recall the product or otherwise notify retailers to remove it from store shelves; (d)
15   continued to omit material facts and make false statements about the benefits of the
16   Product on its website and on the Product packaging.
17         7.     Accordingly, Plaintiffs bring this action on behalf of themselves and the
18   Class for equitable relief and to recover damages and restitution for: (i) breach of
19   express warranty; (ii) breach of the implied warranty of merchantability, (iii) fraudulent
20   concealment, (iv) fraud, (v) unjust enrichment, (vi) conversion, (vii) violation of the
21   California Consumers Legal Remedies Act, Cal Bus & Prof Code §§ 1750, et seq.,
22   (viii) violation of the California False Advertising Law, Cal. Bus. & Prof. Code §
23   17500, et seq., (ix) violation of the “Unfair” and “Fraudulent” Prongs of the California
24   Unfair Competition Law, Cal. Bus. & Prof. Code §17200, et seq., (x) violation of the
25   “Unlawful” Prong of the California Unfair Competition Law, Cal. Bus. & Prof. Code
26   §17200, et seq., and (xi) violation of Pennsylvania’s Unfair Trade Practices and
27   Consumer Protection Law, 73 P.S. §§ 201-1, et seq.
28

                                               -3-
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 4 of 45 Page ID #:267



1                                 JURISDICTION AND VENUE
2          8.     Jurisdiction and venue are properly vested in this Court because a
3    substantial portion of the acts, events, and/or failure to act giving rise to the claims
4    alleged herein occurred in this judicial district. In addition, the Defendant’s principal
5    place of business is in Pasadena, California.
6          9.     This action is brought pursuant to the Class Action Fairness Act, 28 U.S.C.
7    § 1332 (CAFA). Jurisdiction is vested in this Court in that the amount in controversy
8    exceeds $5,000,000, exclusive of interests and costs, and includes a proposed
9    nationwide class action in which more than two-thirds of the proposed plaintiff class, on
10   the one hand, and Defendant, on the other, are citizens of different states.
11         10.    Venue is proper in this District under 28 U.S.C. § 1391(a)(1), because Yes
12   To is “domiciled” in this jurisdiction, regularly conducts business in this District and
13   the significant events giving rise to this case took place in this District.
14                                            PARTIES
15         11.    Plaintiff Imani Whitfield is a purchaser of the Product who resides in
16   Philadelphia, Pennsylvania.
17         12.    Plaintiff Shawanna McCoy is a purchaser of the Product who resides in
18   Berkeley, California.
19         13.    Plaintiff Josey Parsons Aughtman is a purchaser of the Product who
20   resides in Montgomery, Alabama.
21         14.    Defendant Yes To Inc. is a Delaware Corporation with its principal place
22   of business at 177 East Colorado Blvd., Suite 110, Pasadena, California 91105. It is a
23   leading provider of purportedly ‘natural’ beauty products that can be found in over
24   27,000 big-box stores across the world and throughout the United States. All of the
25   unlawful decisions, practices, policies, deceptive marketing, advertising and product
26   information were conceived, reviewed, developed or otherwise controlled from and
27   emanated from Yes To’s California headquarters. All of the injuries that were caused
28   by Yes To’s wrongful conduct arise from decisions that originated in California.

                                                -4-
                                CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 5 of 45 Page ID #:268



1                                    FACTUAL ALLEGATIONS
2             15.   The Unicorn Mask is part of a growing global market for facial sheet
3    masks, which are face-shaped sheets with cutouts for the eyes, nose, and mouth. The
4    masks are available in different sheet materials, including non-woven, cotton, hydrogel,
5    bio-cellulose and others.
6             16.   The sheet mask can only be used once, therefore it is individually
7    packaged, making it fast, convenient and easy to use.
8             17.   The increasing demand for skincare products is driving the growth of the
9    global sheet face mass market and increasing concerns about personal appearance.
10   According to a 2018 market report published by Transparency Market Research titled
11   “Sheet Face Masks Market-Global Industry Analysis, Size, Share, Growth, Trends, and
12   Forecast 2018-2026,” the global sheet face mask market was expected to reach a value
13   of $551 million by 2026. Some reports now project the market will approach $1 billion
14   over the next several years.
15            18.   Defendant manufactures, markets, labels, packages, promotes, distributes
16   and/or sells cosmetic products including, but not limited to paper face masks such as
17   the Unicorn Mask at issue.
18            19.   Yes To is “a global leader in natural beauty products . . . that can be found
19   in over 27,000 stores (from the biggies to the mom and pops) across the world.” 3 Those
20   stores include, but are not limited to, CVS, Walgreens, Walmart, Target, Amazon, and
21   Ulta Beauty.
22            20.   At all times material hereto, Defendant manufactured, supplied, sold and
23   otherwise provided the Product to retail stores throughout the United States.
24            21.   None of Yes To’s products, including the Unicorn Mask are sold directly
25   to consumers by Defendant, and none of Defendant’s products, including the Unicorn
26   Mask, are available for purchase on the Yes To website.
27
28   3
         http://yesto.com/our-mission/ (last visited 5/9/20).

                                                 -5-
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 6 of 45 Page ID #:269



1          22.    The Unicorn Mask is a single use paper mask soaked in grapefruit and
2    vitamin C, among other ingredients.
3          23.    Defendant claims the Unicorn Mask “will make your skin care fantasies
4    come true, as it helps reveal a bright, glowing, naturally more even-looking
5    complexion.” 4 “Your skin will look great in selfies with this mask on AND off!” 5
6          24.    The packaging of the Unicorn Mask further warrants that it will “naturally
7    enhance[] skin glow, [and] promot[e] smoother and softer looking skin.”
8          25.    At all times material hereto, Defendant provided a “How to Use” for the
9    Product on Defendant’s website, which stated to “gently unfold mask and apply to
10   clean skin.” Furthermore, it stated “Tingling? It’s working.”
11         26.    The Unicorn Mask—like all of Defendant’s products—are marketed to
12   target young women and girls. The packaging for the Yes To line of sheet face masks
13   comes in bright, iridescent colors featuring cartoon-like drawings of young-looking
14   girls on the front. The Unicorn Mask comes in iridescent pink packaging with a
15   drawing of a young girl wearing the mask and a Unicorn Tiara.
16         27.    Despite the affirmative representations on the Product packaging and core
17   message that the Unicorn Mask is safe for use and that using it will result in a better
18   overall facial complexion, the Product is dangerous and has harmful side effects that
19   make users’ faces look terrible and cause physical pain.
20         28.    Consumers of the Unicorn Mask throughout the Country have experienced
21   serious side effects, including severe facial skin irritation, redness, burning, blistering,
22   swelling and pain.
23         29.    One Colorado teenager reported that within minutes of applying the
24   Unicorn Mask, her face began “burning like a sunburn.” 6               While the product
25   instructions say to wear the mask for ten minutes, the teen reported that “after seven
26   4
       http://yesto.com/product/yes-to-grapefruit-unicorn-paper-mask/ (last visited 5/9/20).
     5
27     Id.
     6
        https://kdvr.com/2020/01/20/yes-to-brand-face-mask-recalled-after-customers-report-
28   skin-burns/ (last visited 5/9/20).

                                               -6-
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 7 of 45 Page ID #:270



1    minutes it felt like her face was on fire.” 7
2           30.    After removing the mask, the teen was afflicted with extreme redness and
3    facial burning:
4
5
6
7
8
9
10
11
12
13
14
15
16
17          31.    The Colorado teen is not alone, as “dozens of customers have reported skin
18   irritation and swelling after wearing the mask.” 8
19          32.    Another news report tells the story of an eleven-year old girl who applied
20   the Unicorn Mask while getting ready for school, and after three minutes, “her skin
21   began burning and she lifted the mask to peek at it. Her face was bright red.” 9
22          33.    The child’s mother reported that “[t]he burn reaction was an outline of the
23   whole mask. It was crazy, like you can see where she pressed on it into her face.” 10
24          34.    Yes To is, and has been, on notice of the serious adverse side-effects
25
     7
       Id.
26   8
       Id.
27
     9
        https://www.today.com/health/yes-recalls-unicorn-face-masks-after-complaints-burns-
     t171303 (last visited 5/9/20).
     10
28      Id.

                                                -7-
                                CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 8 of 45 Page ID #:271



1    caused by the Unicorn Mask. Indeed, consumer complaints about severe skin irritation
2    caused by using the Product are rampant online and have been well-publicized in the
3    media.
4          35.      In fact, in apparent response to consumer complaints, on or about January
5    4, 2020, Defendant claimed to have discontinued the Product due to customers
6    suffering from “skin irritation” as a result of using the Product. 11
7          36.      Defendant’s supposed discontinuation of the Product consisted of a short-
8    lived singular post on its Twitter account, a singular post on its Facebook page 12 and a
9    brief description on the Product page on Defendant’s website. 13
10         37.      Defendant’s Facebook post was met with over 100 comments including
11   complaints of severe skin irritation, redness, and burning. 14          Some samples of
12   comments include:
13         • “This product completely messed up my face after only 5 minutes of wear. I
14               am beyond angry and have contacted your customer service via email. I will
15               warn everyone I know about your products.” This comment had a picture
16               attached:
17
18
19
20
21
22
23
24
25
     11
        https://twitter.com/yesto/status/1213526413644419072 (last visited 5/9/20).
     12
        https://www.facebook.com/yestocarrots/ (last visited 5/9/20) (“In light of reports that
26   our Grapefruit Vitamin C Glow-Boosting Unicorn Paper Mask has resulted in skin
     irritation for some consumers, Yes To has decided to remove this particular product
27   from store shelves while we investigate.”).
     13
        http://yesto.com/product/yes-to-grapefruit-unicorn-paper-mask/ (last visited 5/9/20).
28
     14
        https://www.facebook.com/yestocarrots/ (last visited 5/9/20).

                                                -8-
                                CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 9 of 45 Page ID #:272



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17         • “I used this around Thanksgiving to ‘relax’... it burned so badly and my face
18               got so swollen that i thought i was having an allergic reaction along the lines
19               of anaphylaxis! I went to urgent care and it cost me $248 that my insurance
20               didn’t cover!!!! I’m so angry. How about compensation?”
21         • “My daughter got the mask as a stocking stuffer. Within two minutes of wear
22               she was crying. Her face was red, blisters were forming, and she was in pain.
23               Thank you for removing the product and researching it. I look forward to see
24               how the situation is remedied and how you plan to refund those that
25               purchased the product.”
26         • “Burned my daughter’s face! I wish I could put a picture up! It was horrible!”
27         38.      The information about the “discontinuation” of the Product on the Yes To
28   website could only be found by clicking on the Unicorn Mask product page and reading

                                                 -9-
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 10 of 45 Page ID #:273



1    the fine print underneath the product description. Once there, it stated that the Product
2    had been discontinued due to reports of “skin irritation” and that purchasers should
3    return the Product if they had not used it yet, or call Yes To directly if the Unicorn
4    Mask had been used.
5          39.    Shockingly, since January 21, 2020, Defendant has removed any mention
6    of a discontinuance of the Unicorn Mask on its website.
7          40.    On January 16, 2020, the United States Food & Drug Administration
8    issued a voluntary recall of “all lots” of the Unicorn Mask “in response to complaints of
9    skin irritation and redness.” 15 As part of the recall, the company stated:
10
                  We have recently seen reports on social media that children
11
                  have used the Grapefruit Vitamin C Glow-Boosting Unicorn
12                Paper Mask unfortunately in skin irritation. We have also
                  received similar reports from adults who have used the
13
                  product. As such, we have decided to pull this particular
14                product off of the shelves while we investigate the complaints
15                that we have received and seen online. 16

16
           41.    Customers were instructed to return the product. 17
17
           42.    Consumers have repeatedly notified Defendant about the defect in the
18
     mask for months prior to when Defendant pulled the product from the shelves.
19
           43.    Indeed, there are social media reports of consumers reporting the issue to
20
     Defendant as early as September of 2019, months before the recall. 18 Defendant knew
21
     about this post because Defendant actually responded to the Facebook comment and,
22
     instead of making customers aware and initiating a recall, swept it under the rug and
23
24   15
          https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/yes-inc-issues-
25   voluntary-recall-product-due-skin-irritation-complaints-grapefruit-vitamin-c-glow (last
     visited 5/9/20).
26   16
        Id.
     17
27      Id.
     18
         https://www.health.com/condition/skin-conditions/yes-to-unicorn-face-mask-burning
28   (last visited 5/9/20).

                                              - 10 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 11 of 45 Page ID #:274



1    instructed the user to “email [Defendant’s] Customer Care Team.” 19
2               44.   However, despite knowledge of the defect, Defendant failed to act to
3    remediate the issue, and thereby affirmatively misrepresented and/or omitted facts
4    regarding the dangers of the Unicorn Mask. This delay allowed Defendant to reap a
5    significant financial windfall over the Christmas season, while putting its customers at
6    risk. Due to Defendant’s behavior, consumers were forced to suffer the consequences
7    while Defendant reaped significant financial compensation from unsuspecting
8    consumers.
9               45.   The Unicorn Masks were defective from their inception, and every unit of
10   the Unicorn Mask suffered from the same defect.
11              46.   Plaintiffs and Class Members were injured because they paid moneys and
12   received a worthless product in return on account of Defendant’s misrepresentations
13   and omissions. The Unicorn Mask was worthless because it did not, in fact, “naturally
14   enhance[] skin glow, promot[e] smoother and softer looking skin,” remediate “dull &
15   uneven skin” and certainly did not make the user’s “skin care fantasies come true” (it
16   was more of a nightmare) and did not “help[] reveal a bright, glowing, naturally more
17   even-looking complexion.” Instead, the mask caused severe irritation and burning on
18   user’s faces such that it had to be recalled by the FDA. Defendant further failed to
19   disclose the safety dangers of using the mask to consumers.
20              47.   Defendant continues to omit material facts and make false statements
21   about the benefits of the Product on its website and on the Product packaging.
22                             Plaintiffs’ Experience with the Product
23              48.   Plaintiff Imani Whitfield purchased approximately three Unicorn Masks
24   from a Walmart location in Philadelphia for personal use for approximately $4 per unit
25   in or around November or December 2019, and suffered a severe skin reaction and
26   burning after using the product. When purchasing the Unicorn Mask, Ms. Whitfield
27
     19
28        Id.

                                                - 11 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 12 of 45 Page ID #:275



1    reviewed the accompanying labels and disclosures and understood them as
2    representations and warranties by the manufacturer that the Unicorn Mask was properly
3    manufactured and free from defects. Ms. Whitfield also reviewed Defendant’s
4    warranties contained on the product’s packaging, specifically that the product would
5    “naturally enhance[] skin glow, [and] promot[e] smoother and softer looking skin.” Ms.
6    Whitfield relied on Defendant’s representations and warranties in deciding to purchase
7    the Unicorn Mask, and these representations and warranties formed the basis of the
8    bargain, in that she would not have purchased the Unicorn Mask from Defendant if she
9    had known that it would not, in fact, “naturally enhance[] skin glow, [and] promot[e]
10   smoother and softer looking skin,” and would cause her face to suffer severe irritation
11   and redness.
12         49.      Ms. Whitfield relied on Defendant’s expertise as a manufacturer of skin
13   care products and would not have purchased the product had Defendant disclosed that it
14   was defective and caused severe skin reactions. Ms. Whitfield also understood that in
15   making the sale, Walmart was acting with the knowledge and approval of Yes To
16   and/or as the agent of Yes To. Ms. Whitfield also understood that each purchase
17   involved a direct transaction between herself and Yes To, because the Unicorn Mask
18   came with packaging and other materials prepared by Yes To, including representations
19   and warranties mentioned herein, and the implied warranty that the Unicorn Mask was
20   properly manufactured and free from defects.
21         50.      Plaintiff Shawanna McCoy purchased several Unicorn Masks from a
22   Target location in Albany, California for approximately $4 per unit in late 2019, and
23   suffered a severe skin reaction and burning after using the product. When purchasing
24   the Unicorn Mask, Ms. McCoy reviewed the accompanying labels and disclosures and,
25   and understood them as representations and warranties by the manufacturer that the
26   Unicorn Mask was properly manufactured and free from defects. Ms. McCoy also
27   reviewed Defendant’s warranties contained on the product’s packaging, specifically that
28   the product would “naturally enhance[] skin glow, [and] promot[e] smoother and softer

                                              - 12 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 13 of 45 Page ID #:276



1    looking skin.” Ms. McCoy relied on Defendant’s representations and warranties in
2    deciding to purchase the Unicorn Mask, and these representations and warranties
3    formed the basis of the bargain, in that she would not have purchased the Unicorn Mask
4    from Defendant if she had known that it would not, in fact, “naturally enhance[] skin
5    glow, [and] promot[e] smoother and softer looking skin,” and would cause her face to
6    suffer severe irritation and redness.
7          51.    Ms. McCoy relied on Defendant’s expertise as a manufacturer of skin care
8    products and would not have purchased the product had Defendant disclosed that it was
9    defective and caused severe skin reactions. Ms. McCoy also understood that in making
10   the sale, Target was acting with the knowledge and approval of Yes To and/or as the
11   agent of Yes To. Ms. McCoy also understood that each purchase involved a direct
12   transaction between herself and Yes To, because the Unicorn Mask came with
13   packaging and other materials prepared by Yes To, including representations and
14   warranties mentioned herein, and the implied warranty that the Unicorn Mask was
15   properly manufactured and free from defects.
16         52.    On January 8, 2020, Plaintiff Josey Parsons Aughtman, in reliance on the
17   claims on the Product packaging and reasonably believing the product was safe for use,
18   purchased the Unicorn Mask at CVS located at 55 Ray Thorington Road, Montgomery,
19   AL 36116.
20         53.    On January 8, 2020, Ms. Aughtman used the Product in accordance with
21   Defendant’s instructions for use by gently applying the Unicorn Mask to her clean skin.
22   Ms. Aughtman experienced painful burning while the Unicorn Mask was on her face.
23   After she removed it, she saw that her face had become severely red and swollen as a
24   result of using the Unicorn Mask. Below are photographs depicting Ms. Aughtman’s
25   face after using the Unicorn Mask:
26
27
28

                                              - 13 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 14 of 45 Page ID #:277



1
2
3
4
5
6
7
8
9
10
11
12         54.    On January 17, 2020, Ms. Aughtman contacted Yes To at the provided
13   phone number on the Yes To website to discuss the damage to her skin resulting from
14   using the Unicorn Mask. She left a voice message as instructed. Ms. Aughtman did not
15   receive a response from Yes To.
16         55.    All three Plaintiffs used the Product as directed and suffered skin irritation,
17   redness, and burning.
18         56.    None of the advertisements reviewed or representations received by
19   Plaintiffs and members of the putative Class and Subclass contained any disclosure
20   relating to severe skin irritation, redness, or burning. Had Defendant disclosed the
21   defect, Plaintiffs would have been aware of it and would not have purchased the
22   Unicorn Mask. When Plaintiffs and putative class members purchased the Unicorn
23   Mask, they reasonably relied on the expectation that the product would not contain a
24   defect leading to severe skin irritation, redness, and burning.
25         57.    Plaintiffs believe and therefore aver that thousands of purchasers of the
26   Product have had similar experiences with the Product as that of Plaintiffs.
27                                  CLASS ALLEGATIONS
28         58.    Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23,

                                              - 14 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 15 of 45 Page ID #:278



1    on behalf of the following Class:
2
                  All persons in the United States who purchased the Yes To
3
                  Grapefruit Vitamin C Glow-Boosting Unicorn Paper Mask
4                 (the “Class”).
5
           59.    Plaintiff Whitfield also seeks to represent a subclass of all members of the
6
     Class who purchased the Yes To Grapefruit Vitamin C Glow-Boosting Unicorn Paper
7
     Mask in the state of Pennsylvania (the “Pennsylvania Subclass”).
8
           60.    Plaintiff McCoy also seeks to represent a subclass of all members of the
9
     Class who purchased the Yes To Grapefruit Vitamin C Glow-Boosting Unicorn Paper
10
     Mask in the state of California (the “California Subclass”) (collectively, the
11
     “Subclasses”).
12
           61.    Subject to additional information obtained through further investigation
13
     and discovery, the foregoing definition of the Class and Subclasses may be expanded or
14
     narrowed by amendment to the complaint, or narrowed at class certification.
15
           62.    Excluded from the Class and Subclasses are Defendant, its affiliates,
16
     subsidiaries, agents, board members, directors, officers, and/or employees, counsel for
17
     the Plaintiffs in this matter, and the Court personnel in this matter.
18
           63.    Members of the Class and Subclasses were uniformly impacted by and
19
     exposed to Defendant’s misconduct. Accordingly, this Complaint is suitable for class-
20
     wide resolution.
21
           64.    This action is brought and properly may be maintained as a Class action
22
     under the provisions of Federal Rules of Civil Procedure 23(a)(l)-(4) and 23(b)(l), (b)(2)
23
     or (b)(3), and satisfies the requirements thereof.
24
                                         Rule 23(a) Requirements
25
           65.    The Class and Subclasses satisfy the numerosity, commonality, typicality,
26
     adequacy, predominance, and superiority requirements of Federal Rule of Civil
27
     Procedure 23(a) and (b)(3).
28

                                              - 15 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 16 of 45 Page ID #:279



1          66.    Numerosity: The proposed Class and Subclasses are so numerous that
2    joinder of all members would be impracticable. Defendant’s products can be found at
3    over 27,000 retail location throughout the world and United States. The precise number
4    of class members is at least in the thousands, but the numbers are clearly more than can
5    be consolidated in one complaint such that it would be impractical for each member to
6    bring suit individually. Plaintiffs do not anticipate any difficulties in the management
7    of the action as a class action.
8          67.    Commonality: Common questions of law and fact predominate in this
9    matter because Defendant’s conduct towards the members of the Class and Subclasses
10   is identical. Defendant uniformly, through retail locations, supplied and sold the Product
11   to the Class and Subclasses.
12         68.    Plaintiffs share a common interest with all members of the putative Class
13   and Subclasses in the objectives of the action and the relief sought.
14         69.    Because the Product packaging and Defendant’s marketing and deceptive
15   conduct was uniform, the material elements of Plaintiffs’ claims and those of class
16   members are subject to common proof, and the outcome of Plaintiffs’ actions will be
17   dispositive for the class.
18         70.    Questions of law and fact that are common to the Class and Subclasses
19   include, but are not limited to, the following:
20
           (a)    Whether the Unicorn Mask is defective;
21
22         (b)    Whether the Unicorn Mask causes severe skin irritation, redness, and
                  burning;
23
24        (c)     Whether Defendant knew or should have known about the defect in the
                  Unicorn Mask and, if so, how long Defendant knew about the defect in the
25                Unicorn Mask;
26
          (d)     Whether Defendant had a duty to disclose the defect to consumers;
27
          (e)     Whether Defendant breached its duty to disclose;
28

                                                 - 16 -
                                  CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 17 of 45 Page ID #:280



          (f)    Whether Defendant intentionally and knowingly falsely misrepresented,
1
                 concealed, suppressed and/or omitted material facts regarding the nature
2                of the Unicorn Mask;
3         (g)    Whether Defendant made material misrepresentations and/or omissions
4                concerning the standard, quality or grade of the Unicorn Mask;
5         (h)    Whether members of the Class would have paid less for the Unicorn Mask
6                if Defendant, at the time of purchase, disclosed that the Unicorn Mask was
                 defective;
7
          (i)    Whether Defendant is liable to Plaintiffs and the Class and Subclasses for
8                breaching express and implied warranties;
9
          (j)    Whether Defendant is liable to Plaintiff and the Class and Subclasses for
10               fraudulent concealment;
11        (k)    Whether Defendant is liable to Plaintiff and the Class and Subclasses for
12               fraud;
13        (l)    Whether Defendant is liable to Plaintiff and the Class and Subclasses for
14               unjust enrichment;

15        (m)    Whether Defendant is liable to Plaintiff and the Class and Subclasses for
                 conversion;
16
17        (n)    Whether Defendant violated California’s consumer protection laws; and

18        (o)    Whether Defendant violated Pennsylvania’s Unfair Trade Practices and
                 Consumer Protection Law, 73 P.S. §§ 201-1, et seq.;
19
20        (p)    Whether Plaintiffs and the Class and Subclasses are entitled to damages,
                 restitution, equitable, injunctive, compulsory, or other relief.
21
           71.   Typicality: Plaintiffs are members of the Class and Subclasses they seek
22
     to represent. Plaintiffs’ claims are typical of the Class and Subclass members’ claims
23
     because they purchased the Product and was exposed to Defendant’s conduct.
24
           72.   Adequacy of Representation: Plaintiffs are adequate representatives of
25
     the Class and Subclasses they seek to represent and will fairly and adequately protect
26
     the interests of the Class and Subclasses. Plaintiffs are committed to the vigorous
27
     prosecution of this action and have retained competent counsel, experienced in
28

                                            - 17 -
                             CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 18 of 45 Page ID #:281



1    litigation of this nature, to represent them, the Class and Subclasses. There are no
2    conflicts between Plaintiffs and the unnamed class members. Plaintiffs anticipate no
3    difficulty in the management of this litigation as a class action.
4           73.    To prosecute this case, Plaintiffs have chosen the undersigned law firms,
5    which are very experienced in class action litigation and have the financial and legal
6    resources to meet the substantial costs and legal issues associated with this type of
7    litigation.
8           74.    Specifically, the undersigned counsel, Milstein, Jackson, Fairchild &
9    Wade, LLP, Golomb & Honik, P.C., and Bursor & Fisher, P.A. have extensive
10   experience in complex consumer fraud and class action litigation and have adequate
11   financial resources to ensure that the interests of the prospective class will not be
12   harmed.
13                          Requirements of Fed. R. Civ. P. 23(b)(3)
14          75.    The questions of law or fact common to Plaintiffs and each class member’s
15   claims predominate over any questions of law or fact affecting only individual members
16   of the Class and Subclass. All claims by Plaintiffs and the unnamed class members are
17   based on Defendant’s false and deceptive marketing on the packaging of the Product.
18          76.    Common issues predominate when, as here, liability can be determined on
19   a class-wide basis, even if there may be some individualized damage determinations.
20          77.    Superiority.   A class action is superior to individual actions in part
21   because of the non-exhaustive factors listed below:
22                 a.    Joinder of all class members would create extreme hardship and
23                       inconvenience for class members as they reside all across the states;
24                 b.    Individual claims by class members are impractical because the
25                       costs to pursue individual claims may exceed the value of what any
26                       one class member has at stake. As a result, individual class
27                       members may have no interest in prosecuting and controlling
28                       separate actions;

                                              - 18 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 19 of 45 Page ID #:282



1                  c.     There are no known individual class members who are interested in
2                         individually controlling the prosecution of separate actions;
3                  d.     The interests of justice will be well served by resolving the common
4                         disputes of potential class members in one forum;
5                  e.     Individual suits would not be cost effective or economically
6                         maintainable as individual actions; and
7                  f.     This action is manageable as a class action.
8           78.    The Class and Subclasses are not so large that they would be
9    unmanageable, and no difficulties are foreseen providing notice to individual claimants.
10   Class members can be readily identified using sales records, production records, and
11   other information kept by Defendant and/or third parties in the usual course of business
12   and within their control. Therefore, both the membership of the Class and Subclasses
13   and the amount of individual damages will be readily ascertainable.
14          79.    Notice:     Class Members can easily self-identify whether they have
15   purchased the Product and may also be identified by business records of the retail
16   outlets who sell the Product from customer loyalty and rewards programs. Publication
17   notice may be given to class members in nationwide publications, through the creation
18   of a public website, and other online mediums, such as Facebook, Twitter and other
19   methods Defendant uses to advertise Yes To products.
20          80.    Plaintiffs also satisfy the requirements of Rule 23(b)(2). Specifically,
21   Defendant has acted or refused to act on grounds generally applicable to the Class and
22   Subclasses, thereby making appropriate final injunctive relief or corresponding
23   declaratory relief with respect to the Class.
24
                                       CAUSES OF ACTION
25
                                     FIRST CAUSE OF ACTION
26                                   Breach of Express Warranty
27          81.    Plaintiffs hereby incorporate by reference each of the preceding allegations
28   as if fully set forth herein.
                                                - 19 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 20 of 45 Page ID #:283



1            82.   Plaintiffs bring this count on behalf of themselves and the members of the
2    Class and Subclasses.
3            83.   Defendant is and was at all relevant times a merchant and seller of the
4    Unicorn Mask as defined under the Uniform Commercial Code.
5            84.   The Unicorn Mask is and was at all relevant times a good within the
6    meaning of the Uniform Commercial Code.
7            85.   Defendant expressly warranted on the product’s packaging that the
8    Unicorn Mask would “naturally enhance[] skin glow, [and] promot[e] smoother and
9    softer looking skin.”
10           86.   Defendant further expressly warranted that the Unicorn Mask would
11   remediate “dull & uneven skin” and that “[t]his mask will make your skin care fantasies
12   come true, as it helps reveal a bright, glowing, naturally more even-looking
13   complexion. Your skin will look great in selfies with this mask on AND off!”
14           87.   Defendant’s express warranties formed the basis of the bargain that was
15   reached when Plaintiffs and members of the Class and Subclass purchased the Unicorn
16   Mask.
17           88.   Defendant breached each of the express warranties listed above because
18   the Unicorn Mask did not “naturally enhance[] skin glow, [and] promot[e] smoother
19   and softer looking skin;” in fact, it did the opposite by causing severe skin irritation,
20   redness, and burning. For the same reason, the Unicorn Mask did not help “reveal a
21   bright, glowing, naturally more even-looking complexion.”
22           89.   Plaintiffs reviewed these express warranties before the time of purchase
23   and relied on them in deciding to purchase the Unicorn Masks from Defendant.
24           90.   As described above, Defendant was on notice of the defect, but failed to
25   cure the same.
26           91.   As a direct and proximate result of Defendant’s breach of express
27   warranties, Plaintiffs and the members of the Class and Subclass have been damaged in
28   an amount to be determined at trial.

                                              - 20 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 21 of 45 Page ID #:284



1           92.    On January 23, 2020 and February 12, 2020, prior to filing this action,
2    Defendant was served with timely pre-suit notice letters that complied in all respects
3    with U.C.C. §§ 2-313, 2-607. Plaintiffs’ counsel sent Defendant a letter advising it that
4    it breached express warranties and demanded that it cease and desist from such
5    breaches and make full restitution by refunding the monies received therefrom. A true
6    and accurate copy of the January 23, 2020 letter is attached hereto as Exhibit A. A true
7    and accurate copy of the February 12, 2020 letter is attached hereto as Exhibit B.
8
                                SECOND CAUSE OF ACTION
9                        Breach Of Implied Warranty of Merchantability
10          93.    Plaintiffs hereby incorporate by reference each of the preceding allegations
11   as if fully set forth herein.
12          94.    Plaintiffs bring this count on behalf of themselves and members of the
13   Class and Subclasses.
14          95.    Defendant manufactured, marketed, labeled, promoted, distributed and/or
15   sold the Product with an implied warranty that the Product was merchantable and fit for
16   its ordinary purpose.
17          96.    Members of the consuming public, including consumers such as Plaintiffs
18   and the members of the Class, were direct beneficiaries of the warranty.
19          97.    The Product was not merchantable or fit its ordinary purpose because it
20   caused severe skin irritation, redness, and burning and had to be recalled by the FDA.
21          98.    Plaintiffs and the members of the Class and Subclasses purchased the
22   Unicorn Mask in reliance upon Defendant’s implied warranty of merchantability.
23          99.    The Unicorn Mask was not altered by Plaintiffs or the members of the
24   Class or Subclasses and was defective when it left the exclusive control of Defendant.
25          100. Defendant knew that the Unicorn Mask would be purchased and used
26   without additional testing by Plaintiffs and the members of the Class and Subclasses.
27          101. The Unicorn Mask was defectively designed and unfit for its ordinary
28   purpose and Plaintiffs and the members of the Class and Subclasses did not receive the
                                                - 21 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 22 of 45 Page ID #:285



1    goods as warranted.
2           102. As a direct and proximate cause of Defendant’s breach of implied warranty
3    of merchantability, Plaintiffs and the members of the Class and Subclasses have been
4    injured and harmed because (a) they would not have purchased the Unicorn Mask had
5    they known that it would cause severe skin irritation, redness, and burning; (b) they
6    overpaid for the Unicorn Mask because it is worthless and had to be recalled by the
7    FDA, and (c) the Unicorn Mask did not have the characteristics, uses, or benefits as
8    promised, namely because it caused severe skin irritation, redness and burning and had
9    to be recalled. As a result, Plaintiffs and members of the Class and Subclasses have
10   been damaged in the full amount of the purchase price of the Unicorn Mask.
11          103. On January 23, 2020 and February 12, 2020, prior to filing this action,
12   Defendant was served with timely pre-suit notice letters that complied in all respects
13   with U.C.C. §§ 2-313, 2-607. Plaintiffs’ counsel sent Defendant a letter advising it that
14   it breached express and implied warranties and demanded that it cease and desist from
15   such breaches and make full restitution by refunding the monies received therefrom. A
16   true and accurate copy of the January 23, 2020 letter is attached hereto as Exhibit A. A
17   true and accurate copy of the February 12, 2020 letter is attached hereto as Exhibit B.
18
19                                   THIRD CAUSE OF ACTION
                                       Fraudulent Concealment
20
            104. Plaintiffs hereby incorporate by reference each of the preceding allegations
21
     as if fully set forth herein.
22
            105. Plaintiffs bring this count on behalf of themselves and members of the
23
     Class and Subclasses.
24
            106. Defendant had a duty to disclose material facts to Plaintiffs and the Class
25
     and Subclasses given their relationship as contracting parties and intended users of the
26
     Unicorn Mask. Defendant also had a duty to disclose material facts to Plaintiffs and the
27
     Class and Subclasses, namely that they were in fact manufacturing, distributing, and
28

                                                - 22 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 23 of 45 Page ID #:286



1    selling a defective product that caused harm to consumers in the form of severe skin
2    irritation, redness and burning, because Defendant had superior knowledge such that
3    the transactions without the disclosure were rendered inherently unfair.
4           107. Defendant possessed knowledge of these material facts. In fact, Defendant
5    knew about reports of adverse events related to skin irritation, redness and burning for,
6    at minimum, months before the recall was finally announced. Defendant therefore
7    withheld the knowledge of the defect from consumers. During that time, Plaintiffs and
8    members of the Class and Subclasses were using the defective Unicorn Masks without
9    knowing it was defective and would cause severe skin irritation, redness, and burning.
10          108. Defendant failed to discharge its duty to disclose these material facts.
11          109. In so failing to disclose these material facts to Plaintiffs and members of
12   the Class and Subclasses, Defendant intended to hide from Plaintiffs and members of
13   the Class and Subclasses that they were purchasing a harmful and defective product
14   unfit for its intended use, and thus acted with scienter and/or an intent to defraud.
15          110. Plaintiffs and the Class and Subclasses reasonably relied on Defendant’s
16   failure to disclose insofar as they would not have purchased the defective Unicorn
17   Masks sold by Defendant had they known the truth about the nature of the masks.
18          111. As a direct and proximate cause of Defendant’s fraudulent concealment,
19   Plaintiffs and members of the Class and Subclass suffered damages in the amount of
20   monies paid for the defective Unicorn Mask.
21          112. As a result of Defendant’s willful and malicious conduct, punitive
22   damages are warranted.
23
                                     FOURTH CAUSE OF ACTION
24                                            Fraud
25          113. Plaintiffs hereby incorporate by reference each of the preceding allegations
26   as if fully set forth herein.
27          114. Plaintiffs bring this claim on behalf of themselves and members of the
28   Class and Subclasses.
                                                - 23 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 24 of 45 Page ID #:287



1           115. As discussed above, Defendant misrepresented on the label that the
2    Unicorn Mask would “naturally enhance[] skin glow, [and] promot[e] smoother and
3    softer looking skin” and would remediate “dull & uneven skin.” Defendant further
4    misrepresented that “[t]his mask will make your skin care fantasies come true, as it
5    helps reveal a bright, glowing, naturally more even-looking complexion. Your skin
6    will look great in selfies with this mask on AND off!”
7           116. Defendant was on notice of the defect in the Unicorn Mask for, at
8    minimum, months prior to the recall. Despite being on notice of the defect, Defendant
9    continued to make knowingly false representations about the nature of the product. In
10   short, the false and misleading representations and omissions were made with
11   knowledge of their falsehood.
12          117.    The false and misleading representations and omissions were made by
13   Defendant, upon which Plaintiffs and members of the Class and Subclasses reasonably
14   and justifiably relied, and were intended to induce and actually induced Plaintiffs and
15   members of the Class and Subclasses to purchase the Unicorn Mask.
16          118. The fraudulent actions of Defendant caused damage to Plaintiffs and
17   members of the Class and Subclasses, who are entitled to damages and other legal and
18   equitable relief as a result.
19          119. As a result of Defendant’s willful and malicious conduct, punitive
20   damages are warranted.
21
                                     FIFTH CAUSE OF ACTION
22                                       Unjust Enrichment
23          120. Plaintiffs hereby incorporate by reference each of the preceding allegations
24   as if fully set forth herein.
25          121. Plaintiffs bring this claim on behalf of themselves and members of the
26   Class and Subclasses.
27          122. Plaintiffs and the Class and Subclasses conferred a benefit on Defendant in
28   the form of monies paid to purchase the Unicorn Masks.
                                                - 24 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 25 of 45 Page ID #:288



1           123. Defendant has knowledge of these benefits.
2           124. Defendant voluntarily accepted and retained this benefit.
3           125. Because this benefit was obtained unlawfully, namely by selling and
4    accepting compensation for defective Unicorn Masks unfit for use, it would be unjust
5    and inequitable for the Defendant to retain it without paying the value thereof.
6
                                     SIXTH CAUSE OF ACTION
7                                           Conversion
8           126. Plaintiffs hereby incorporate by reference each of the preceding allegations
9    as if fully set forth herein.
10          127. Plaintiffs bring this claim individually and on behalf of the members of the
11   Class and Subclasses against Defendant.
12          128. Plaintiffs and members of the Class and Subclasses have an ownership
13   right to the monies paid for the defective Unicorn Masks manufactured, distributed, and
14   sold by Defendant.
15          129. Defendant has wrongly asserted dominion over the payments illegally
16   diverted to them for the defective Unicorn Masks. Defendant has done so every time
17   that Plaintiffs and members of the Class and Subclasses paid to purchase a defective
18   Unicorn Mask.
19          130. As a direct and proximate cause of Defendant’s conversion, Plaintiffs and
20   members of the Class and Subclasses suffered damages in the amount of the payments
21   made for each time they purchased the Unicorn Masks.
22
                               SEVENTH CAUSE OF ACTION
23                    Violations of Consumer Legal Remedies Act (CLRA)
                              California Civil Code §§ 1750, et seq.
24          131. Plaintiffs hereby incorporate by reference each of the preceding allegations
25   as if fully set forth herein.
26          132. Plaintiffs bring this claim under California’s Consumer Legal Remedies
27   Act (“CLRA”), Cal. Civ. Code § 1750 et seq., on behalf of themselves and the Class
28   and California Subclass, all of whom were subject to Defendant’s above-described
                                                - 25 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 26 of 45 Page ID #:289



1    unlawful conduct.
2          133. The CLRA prohibits "unfair methods of competition and unfair or
3    deceptive acts or practices undertaken by any person in a transaction intended to result
4    or which results in the sale or lease of goods or services to any consumer." Cal. Civ.
5    Code § 1770(a).
6          134. The CLRA is "liberally construed and applied to promote its underlying
7    purposes, which are to protect consumers against unfair and deceptive business
8    practices . . . ." Cal. Civ. Code § 1760.
9          135. Plaintiffs have standing to pursue this claim as they have suffered injury in
10   fact and lost money as a result of Defendant’s actions as set forth herein.
11         136. At all times relevant hereto, Plaintiffs were and are “consumers” as
12   defined in California Civil Code § 1761(d), and Defendant was and is a “supplier or
13   seller” as defined by the CLRA.
14         137. At all times relevant hereto, Defendant was and is a “person” as defined in
15   California Civil Code § 1761(c).
16         138. At all relevant times hereto, Defendant’s conduct as described herein
17   involves consumer “transactions” as defined in California Civil Code § 1761(e).
18         139. As alleged more fully above, Defendant falsely represented to Plaintiffs
19   and the other members of the Class and California Subclass that the Unicorn Mask
20   would remediate “dull & uneven skin,” that “[t]his mask will make your skin care
21   fantasies come true, as it helps reveal a bright, glowing, naturally more even-looking
22   complexion. Your skin will look great in selfies with this mask on AND off!,” and that
23   it will “naturally enhance[] skin glow, [and] promot[e] smoother and softer looking
24   skin.” In fact, the Unicorn Mask causes severe skin irritation and burning, and is not fit
25   for use.
26         140. Further, Defendant concealed from and failed to disclose to Plaintiffs and
27   the Class and California Subclass that its Unicorn Mask did not conform to the
28

                                              - 26 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 27 of 45 Page ID #:290



1    product’s labels, packaging, advertising, and statements in that it caused severe redness
2    and burning.
3          141. Defendant thus violated, and continues to violate the CLRA by engaging
4    in the following practices proscribed by California Civil Code § 1770(a) in consumer
5    transactions with Plaintiffs and the Class and California Subclass, which were intended
6    to result in, and did result in, the sale of the Unicorn Mask to Plaintiffs and the Class:
7                   a.   In violation of California Civil Code §1770(a)(5), Defendant
8                        represented the Product as having characteristics, ingredients, uses,
9                        or benefits which it does not have;
10                  b.   In violation of California Civil Code §1770(a)(7), Defendant
11                       representing that the Product is of a particular standard, quality, or
12                       grade when it is of another;
13                  c.   In violation of California Civil Code §1770(a)(9), Defendant
14                       advertised its Product with the intent not to sell it as advertised; and
15                  d.   In violation of California Civil Code §1770(a)(16), Defendant
16                       represented the Product has characteristics, uses, or benefits which it
17                       does not have.
18         142. Defendant’s representations and omissions were uniformly made on the
19   Product packaging and the Yes To website, and would be important to reasonable
20   consumers in their purchasing decision.
21         143. Plaintiffs relied on Defendant’s misrepresentations and omissions and
22   would not have purchased the Unicorn Mask if they knew it was unsafe, incapable of
23   delivering any of the promised benefits, and would actually hurt them.
24         144. As a direct and proximate result of Defendant’s misrepresentations and
25   omissions, Defendant has caused injury to Plaintiffs and continues to cause injury to
26   members of the Class and California Subclass who were misled into purchasing the
27   Unicorn Mask without any warning of the harmful side effects and reasonably
28   believing it was safe for use and would deliver the promised benefits.

                                              - 27 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 28 of 45 Page ID #:291



1          145. Defendant’s actions as described herein were done with the intention of
2    deceiving Plaintiffs and the Class and California Subclass and depriving them of their
3    legal rights and money.
4          146. Defendant’s actions as described herein were done with conscious
5    disregard of Plaintiffs and Class and California Subclass members’ rights and
6    Defendant has acted wantonly and maliciously in their concealment of the same.
7          147. Defendant’s wrongful business practices constituted, and constitute, a
8    continuing course of conduct in violation of the CLRA since Defendant continues to
9    falsely and deceptively advertise and sell the Product.
10         148. Plaintiffs are concurrently filing the declaration of venue required by
11   California Civil Code § 1780(d).
12         149. Pursuant to California Civil Code § 1780(a), Plaintiffs seek injunctive
13   relief, including compelling Defendant recall the Product and permanently refrain from
14   labeling, selling, marketing and advertising the Product in the future with the
15   misrepresentations and material omissions alleged herein. Plaintiff and members of the
16   Class and Subclass shall be irreparably harmed if such an order is not granted.
17         150. On February 6, 2020 Plaintiff Aughtman sent notice advising Defendant it
18   violated and continues to violate, Section 1770 of the CLRA (the “Notice”). The
19   Notice complies in all respects with Section 1782 of the CLRA. Plaintiff Aughtman
20   sent the Notice by Certified U.S. Mail, return-receipt requested to Defendant at
21   Defendant’s principal place of business. Plaintiff Aughtman’s Notice advised
22   Defendant it must correct, repair, replace or otherwise rectify its conduct alleged to be
23   in violation of Section 1770, including that Defendant refrain from engaging in the
24   methods, acts and practices alleged herein. Because Defendant failed to respond to
25   Plaintiffs’ demand within thirty (30) days of receipt of the Notice, pursuant to Sections
26   1782(a) and (d) of the CLRA, Plaintiffs are entitled to seek restitution, actual damages,
27   and punitive damages.
28

                                              - 28 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 29 of 45 Page ID #:292



1    On February 12, 2020, Plaintiffs Whitfield and McCoy sent a CLRA notice letter to
2    Defendant that complies in all respects with California Civil Code § 1782. Plaintiffs
3    Whitfield and McCoy sent Defendant the letter via certified mail, return receipt
4    requested, advising Defendant that it is in violation of the CLRA and demanding that it
5    cease and desist from such violations and make full restitution by refunding the monies
6    received therefrom. A true and correct copy of Plaintiff Whitfield and McCoy’s CLRA
7    letter is attached hereto as Exhibit B.      Because Defendant failed to respond to
8    Plaintiffs’ demand within thirty (30) days of receipt of the Notice, pursuant to Sections
9    1782(a) and (d) of the CLRA, Plaintiffs are entitled to seek restitution, actual damages,
10   and punitive damages.
                                 EIGHTH CAUSE OF ACTION
11
                            Violations of False Advertising Law (FAL)
12                             Cal. Bus. & Prof. C. §§ 17500, et seq.
13          151. Plaintiffs hereby incorporate by reference each of the preceding allegations
14   as if fully set forth herein.
15          152. Plaintiffs, on behalf of themselves and the Class and California Subclass,
16   bring a cause of action against Defendant pursuant to California Business and
17   Professions code, section sections 17500, et seq. (“California’s False Advertising Law”
18   or “FAL”).
19          153. The purpose of California’s False Advertising Law is to protect consumers
20   from false or misleading advertising or promotions. The FAL prohibits the false or
21   deceptive advertising of products to consumers in any form of media, when the
22   company placing the advertisement knows, or should have known, that the
23   advertisement would be likely to mislead consumers about a material aspect of a
24   product.
25          154. As alleged herein, Plaintiffs have standing to pursue this claim as they
26   have suffered injury in fact and have lost money or property as a result of Defendant’s
27   actions as set forth herein. Specifically, prior to the filing of this action, Plaintiffs
28   purchased the Unicorn Mask for their own personal use. In so doing, they relied upon

                                                - 29 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 30 of 45 Page ID #:293



1    the representations and omissions referenced above and believed the Unicorn Mask was
2    safe for personal use and would deliver the promised benefits. At the time they
3    purchased the product and used it, Plaintiffs were not aware of its harmful side effects.
4          155. In advertising the Unicorn Mask, Defendant made false and misleading
5    statements in order to induce consumers into purchasing the Product and failed to
6    make material disclosures that the Unicorn Mask has harmful side effects and can
7    harm consumers.
8         156.    Yes To uses advertising on the product packaging, its website and through
9    various outlets (including Facebook and Twitter) to promote its products, including the
10   Unicorn Mask.
11         157. Defendant’s advertising and label claims are deceptive, or misleading
12   within the meaning of the FAL because they make affirmative representations about
13   the promised benefits of the Product, and omit any kind of warning or adequate
14   disclosure of material facts to consumers about the existence and severity of side
15   effects associated with using the Product.
16         158. In making its product packaging and labeling and disseminating the
17   statements alleged herein, Yes To knew that the statements were untrue or misleading
18   because it sporadically, for short durations, placed on its website (and once on
19   Facebook and Twitter) that it was “discontinuing” the Unicorn Mask because of
20   reports it was harming consumers.
21         159. Through its deceptive and unlawful marketing practices, Yes To has
22   improperly and illegally obtained money from Plaintiffs and the Class and California
23   Subclass.
24         160. Pursuant to California’s False Advertising Law, specifically Cal. Bus. &
25   Prof. Code § 17535, Plaintiffs and the Class and California Subclass seek injunctive
26   relief as set forth above and an award of full restitution, and/or for such other relief as
27   may be set forth below or ordered in the discretion of the Court.
28

                                              - 30 -
                               CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 31 of 45 Page ID #:294



1                                  NINTH CAUSE OF ACTION
                           Violations of Unfair Competition Law (UCL)
2                               ‘Unfair’ and ‘Fraudulent’ Prongs
3                              Cal. Bus. & Prof. C. §§ 17200, et seq.

4           161. Plaintiffs hereby incorporate by reference each of the preceding allegations
5    as if fully set forth herein.
6           162. Plaintiffs bring this claim under the “Unfair” and “Fraudulent” Prongs of
7    the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq., on
8    behalf of themselves and the Class and California Subclass, all of whom were subject
9    to Defendant’s above-described unlawful conduct.
10          163. As alleged herein, Plaintiffs have standing to pursue this claim as Plaintiffs
11   have suffered injury in fact and have lost money or property as a result of Defendant’s
12   actions as set forth herein. Specifically, prior to the filing of this action, Plaintiffs
13   purchased the Unicorn Mask for their own personal use. In so doing, they relied upon
14   the representations and omissions referenced above and believed the Unicorn Mask was
15   safe for personal use and would deliver the promised benefits, and were not aware of its
16   harmful side effects.
17          164. Defendant’s conduct in labeling, selling, marketing and advertising the
18   Unicorn Mask is likely to deceive reasonable consumers. Indeed, reasonable consumers
19   would not pay money for a face mask that promises to improve your complexion when
20   instead the product actually burns and blisters your face and is incapable of delivering
21   the promised benefits.
22          165. Defendant is aware that its conduct is likely to deceive reasonable
23   consumers.
24          166. As alleged herein, Plaintiffs would not have purchased the Unicorn Mask
25   if they knew the Product would not deliver the promised benefits, would cause their
26   faces to burn and become red and puffy as a result of using the product.
27          167. The misrepresentations and omissions, conduct and failure to recall by
28   Defendant are material and constitute unfair and fraudulent business practices within
                                                - 31 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 32 of 45 Page ID #:295



1    the meaning of California Business & Professions Code § 17200, et seq.
2          168. Defendant’s business practices, as alleged herein, are unfair because: (1)
3    the injury to the consumer is substantial; (2) the injury is not outweighed by any
4    countervailing benefits to consumers or competition; and (3) consumers could not
5    reasonably have avoided the injury because Defendant misled the consuming public
6    through misrepresentations and omissions and failed to recall the Product even though
7    they are aware of the harmful side effects.
8          169. Defendant’s business practices are also unfair because their conduct in
9    labeling, selling, marketing and advertising the Product offends established public
10   policy and is immoral, unethical, oppressive, unscrupulous or substantially injurious to
11   consumers. Such public policy is tethered to a specific constitutional and statutory
12   provisions, including California’s consumer protection statutes.
13         170. There were reasonably available alternatives to further Defendant’s
14   legitimate business interests, other than the conduct described above.
15         171. Defendant’s business practices as alleged herein are fraudulent because
16   they are likely to deceive customers into believing that the Unicorn Mask is safe for
17   personal use and capable of delivering the promised benefits. Defendant knew its
18   representations and omissions and failure to recall the Product would deceive
19   consumers into purchasing a Product that has harmful side effects and does the opposite
20   of what the product packaging promises.
21         172. Plaintiffs were misled into purchasing the Unicorn Mask by Defendants’
22   deceptive and fraudulent conduct as alleged above.
23         173. Plaintiffs were misled and, because the conduct, including the
24   representations and omissions were uniform and material, believed the Product was
25   safe for personal use and would deliver the promised benefits.
26         174. Defendant’s wrongful business practices constitute a continuing course of
27   conduct of unfair competition since Defendant continues to market and sell the Unicorn
28   Mask in a manner likely to deceive the public.

                                             - 32 -
                              CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 33 of 45 Page ID #:296



1           175. Pursuant to section 17203 of the UCL, Plaintiffs seek an order of this
2    Court enjoining Defendants from engaging in the unfair and fraudulent business
3    practices alleged herein in connection with the sale of the Unicorn Mask.
4           176. Additionally, Plaintiffs seek an order awarding Plaintiffs and the Class and
5    Subclass restitution of the money wrongfully acquired by Defendant by means of the
6    unfair and fraudulent business practices alleged herein.
7
8                                 TENTH CAUSE OF ACTION
                           Violations of Unfair Competition Law (UCL)
9                                        ‘Unlawful’ Prong
10                             Cal. Bus. & Prof. C. §§ 17200, et seq.
11          177. Plaintiffs hereby incorporate by reference each of the preceding allegations
12   as if fully set forth herein.
13          178. Plaintiffs bring this claim under the “Unlawful” Prong of the Unfair
14   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq., on behalf of
15   themselves and the Class and Subclass, all of whom were subject to Defendant’s above-
16   described unlawful conduct.
17          179. Defendants are unlawfully labeling, selling, marketing and advertising the
18   Unicorn Mask. Indeed, Defendants’ violations of the CLRA, the UCL, and the FAL
19   alleged above, constitute predicate acts which violate the UCL’s ‘unlawful’ prong.
20          180. Plaintiffs were misled because Defendants’ misrepresentations and
21   omissions, described above, were uniform and material. Plaintiffs reasonably relied on
22   those misrepresentations and material omissions when purchasing the Product,
23   believing based thereon that the Unicorn Mask was safe for personal use and would
24   work as promised. Plaintiffs were not aware the Product would not deliver the
25   promised benefits, and that it would actually hurt them.
26          181. Pursuant to section 17203 of the UCL, Plaintiffs seek an order of this
27   Court enjoining Defendant from engaging in the unlawful business practices alleged
28   herein in connection with the marketing and sale of the Product.

                                                - 33 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 34 of 45 Page ID #:297



1           182. Additionally, Plaintiffs seek an order awarding Plaintiffs and the Class
2    and Subclass restitution of the money wrongfully acquired by Defendant by means of
3    the unlawful conduct alleged herein.
4
                                 ELEVENTH CAUSE OF ACTION
5
                       Violation Of Pennsylvania’s Unfair Trade Practices and
6                        Consumer Protection Law, 73 P.S. §§ 201-1, et seq.
7
            183. Plaintiffs hereby incorporate by reference each of the preceding allegations
8
     as if fully set forth herein.
9
            184. Plaintiff Whitfield brings this count on behalf of herself and members of
10
     the Pennsylvania Subclass.
11
            185. The general purpose of Pennsylvania’s Unfair Trade Practices and
12
     Consumer Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”), is to protect the
13
     public from fraud and unfair or deceptive business practices.
14
            186. The UTPCPL declares unlawful “[u]nfair methods of competition and
15
     unfair or deceptive acts or practices in the conduct of any trade or commerce” described
16
     in the statute.
17
            187. Defendant was involved in “trade” and “commerce” as defined by 73 Pa.
18
     Stat. Ann. § 201-2(3).
19
            188. Defendant engaged in “unfair methods of competition” and “unfair or
20
     deceptive acts or practices” by:
21
          a. Representing that the Unicorn Mask manufactured and sold by Defendant has
22
              sponsorship, approval, characteristics, ingredients, uses, benefits or quantities
23
              they do not have, as described above;
24
          b. Representing that the Unicorn Mask manufactured and sold by Defendant is of
25
              a particular standard, quality or grade, when in fact the product was worthless
26
              and subject to recall due to causing severe irritation, redness and burning,
27
              thereby rendering the Unicorn Mask unfit for use;
28

                                                - 34 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 35 of 45 Page ID #:298



1         c. Advertising the Unicorn Mask with the intent not to sell it as advertised
2            because the products were not advertised to cause severe skin irritation,
3            redness, and burning; and
4         d. As described at length in Count One, above, failing to comply with the terms of
5            any written guarantee or warranty given to the buyer at, prior to or after a
6            contract for the purchase of goods or services is made.
7          189. Defendant’s misrepresentations, specifically that the Unicorn Mask would
8    “naturally enhance[] skin glow, [and] promot[e] smoother and softer looking skin,”
9    would remediate “dull & uneven skin,” and that “[t]his mask will make your skin care
10   fantasies come true, as it helps reveal a bright, glowing, naturally more even-looking
11   complexion. Your skin will look great in selfies with this mask on AND off!,” as well
12   as Defendant’s omissions in failing to disclose the defect to consumers, amounted to
13   fraudulent or deceptive conduct which creates a likelihood of confusion or of
14   misunderstanding.
15         190. The UTPCPL provides a private right of action for any person who
16   “suffers any ascertainable loss of money or property, real or personal, as a result of the
17   use or employment by any person of a method, act or practice declared unlawful” by
18   the UTPCPL. 73 P.S. § 201-9.2(a).
19         191. In the course of Defendant’s business, it knowingly failed to disclose and
20   actively concealed material facts and made false and misleading statements regarding
21   the Unicorn Mask.
22         192. Ms. Whitfield and members of the Pennsylvania Subclass are ordinary
23   purchasers and did not have access to the same information as Defendant, the
24   manufacturer of the Unicorn Mask. Specifically, Ms. Whitfield and members of the
25   Pennsylvania Subclass did not have access to Defendant’s internal memoranda, studies,
26   testing, or records of consumer complaints related to the Unicorn Mask. Defendant’s
27   internal memoranda, studies, testing, and records of consumer complaints establish that
28   Defendant knew of the material defect with the Unicorn Mask for months, if not years

                                             - 35 -
                              CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 36 of 45 Page ID #:299



1    before Plaintiff Whitfield purchased the Unicorn Mask.            Plaintiff Whitfield and
2    members of the Pennsylvania Subclass are, when it comes to cosmetic manufacturing,
3    unsophisticated purchasers who were at the mercy of Defendant to inform them of the
4    known safety defect present in the Unicorn Mask. As such, Defendant had a duty to
5    disclose the defect to Ms. Whitfield and members of the Pennsylvania Subclass.
6          193. Ms. Whitfield and members of the Pennsylvania Subclass relied upon
7    Defendant’s false and misleading representations and omissions.
8          194. As a direct and proximate result of Defendant’s unfair or deceptive acts or
9    practices, Ms. Whitfield and Pennsylvania Subclass members have suffered and will
10   continue to suffer actual damages.
11         195. Ms. Whitfield, individually and on behalf of the other Pennsylvania
12   Subclass members, seeks the greater of actual damages or $100, whichever is greater,
13   treble damages and an award of attorneys’ fees pursuant to 73 P.S. § 201-9.2(a).
14
                                     PRAYER FOR RELIEF
15
           WHEREFORE, Plaintiff, on behalf of herself and on behalf of the members of
16
     the Class defined herein, prays for judgment and relief on all Causes of Action as
17
     follows:
18
           A.     An Order certifying the proposed Class and Subclass and appointing
19
     Plaintiffs and their Counsel to represent the Class and Subclass;
20
           B.     An Order enjoining Defendant from pursuing the policies, acts, and
21
     practices complained of herein;
22
           C.     Declaratory relief;
23
           D.     Pre-judgment interest from the date of filing this suit;
24
           E.     Restitution;
25
           F.     Damages;
26
           G.     Punitive damages;
27
           H.     Reasonable attorneys' fees;
28

                                                - 36 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
 Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 37 of 45 Page ID #:300



1          I.       Costs of this suit; and
2          J.       Such other and further relief as the Court may deem necessary or
3    appropriate.
4                                    JURY TRIAL DEMANDED
5          Plaintiffs demand a jury trial on all triable issues.
6
7    Dated: May 15, 2020                      MILSTEIN JACKSON
                                              FAIRCHILD & WADE, LLP
8
9                                       By:
                                              Gillian L. Wade, Esq.
10                                            Sara D. Avila, Esq.
                                              Marc A. Castaneda, Esq.
11
                                              GOLOMB & HONIK
12                                            Kenneth Grunfeld (pro hac vice)
13                                            BURSOR & FISHER, P.A.
14                                            L. Timothy Fisher, Esq.
15                                            BURSOR & FISHER, P.A.
16                                            Scott A. Bursor, Esq.
17                                            Attorneys for Plaintiffs and the Proposed Class
18
19
20
21
22
23
24
25
26
27
28

                                                - 37 -
                                 CONSOLIDATED CLASS ACTION COMPLAINT
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 38 of 45 Page ID #:301




                                                            EXHIBIT A
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 39 of 45 Page ID #:302




 888 SEVENTH AVENUE                                                        ANDREW J. OBERGFELL
 3RD FLOOR                                                                      Tel: 6 4 6 . 8 3 7 . 7 1 2 9
 NEW YORK, NY 10019                                                            Fax: 2 1 2 . 9 8 9 . 9 1 6 3
 www.bursor.com                                                             aobergfell@bursor.com

                                          January 23, 2020


 Via FedEx

 Yes To, Inc.
 77 East Colorado Blvd, Suite 110
 Pasadena, CA 91105

 Re:    Notice and Demand Letter Pursuant to U.C.C. § 2-607;
        Pennsylvania’s Unfair Trade Practices and Consumer
        Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”);
        and all other relevant state and local laws

 To Whom It May Concern:

         This letter serves as a preliminary notice and demand for corrective action by Yes To,
 Inc. (“Yes To”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express and implied
 warranties – and violations of state consumer protection laws – related to our client, Imani
 Whitfield, and a class of all similarly situated purchasers (the “Class”) of defective Grapefruit
 Vitamin C Glow Boosting Unicorn Paper Masks (“Grapefruit Mask”) manufactured and
 distributed by Yes To.

         Our client purchased the Grapefruit Mask from a local Walmart store, which was
 manufactured and distributed by Yes To. The Grapefruit Mask was defective because it caused
 severe redness and skin irritation after using the product. On January 3, 2020, Yes To
 voluntarily recalled the Grapefruit Mask “[i]n light of reports that [its] Grapefruit Vitamin C
 Glow-Boosting Unicorn Paper Mask has resulted in skin irritation.” On January 16, 2020, the
 U.S. Food & Drug Administration (“FDA”) announced a voluntary recall of the Grapefruit
 Mask, explaining “Yes To Inc. has issued a voluntary recall of all lots of its Grapefruit Vitamin
 C Glow-Boosting Unicorn Paper Mask in response to complaints of skin irritation and redness.
 We have recently seen reports on social media that children have used the Grapefruit Vitamin C
 Glow-Boosting Unicorn Paper Mask unfortunately in skin irritation. We have also received
 similar reports from adults who have used the product.” In short, the Grapefruit Mask that our
 client and the Class purchased were worthless, as they caused severe skin irritation and redness,
 rendering them unusable and unfit for use.

        Yes To violated express and implied warranties made to our client and the Class
 regarding the quality and safety of the Grapefruit Mask they purchased. See U.C.C. §§ 2-313, 2-
 314. Specifically, Yes To expressly warranted on the Grapefruit Mask’s packaging that it would
 “naturally enhance[] skin glow, [and] promot[e] smoother and softer looking skin.” Yes To

                                                  1
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 40 of 45 Page ID #:303
                                                                                          PAGE 2


 further warranted that the Grapefruit Mask would remediate “dull & uneven skin.” Defendant
 advertised that “[t]his mask will make your skin care fantasies come true, as it helps reveal a
 bright, glowing, naturally more even-looking complexion. Your skin will look great in selfies
 with this mask on AND off!” But these representations were false, as the Grapefruit Mask in
 fact caused redness, irritation, and in many cases burning. This necessitated a product recall.
 The Grapefruit Mask was also unfit for its intended purpose for the reasons stated above.

         Additionally, this letter also serves as notice of violation of Pennsylvania’s Unfair Trade
 Practices and Consumer Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”), and all other
 relevant state and local laws. As a result of Yes To’s violation of the UTPCPL, Plaintiff
 sustained injury.

          On behalf of our client and the Class, we hereby demand that Yes To (1) undergo a
 corrective advertising campaign to notify consumers of the wrongs detailed herein, and (2) make
 full restitution to all purchasers of the defective Grapefruit Mask of all purchase money obtained
 from sales thereof.

         We also demand that Yes To preserve all documents and other evidence which refers or
 relates to any of the above-described practices including, but not limited to, the following:

        1.      All documents concerning the packaging, labeling, and manufacturing
                process for Yes To’s Grapefruit Mask;

        2.      All documents concerning the design, development, supply, production,
                extraction, and/or testing of Yes To’s Grapefruit Mask;

        3.      All tests of Yes To’s Grapefruit Mask;

        4.      All documents concerning the pricing, advertising, marketing, and/or sale
                of Yes To’s Grapefruit Mask;

        5.      All communications with customers involving complaints or comments
                concerning Yes To’s Grapefruit Mask;

        6.      All documents concerning communications with any retailer involved in
                the marketing or sale of Yes To’s Grapefruit Mask;

        7.      All documents concerning communications with federal or state regulators; and

        8.      All documents concerning the total revenue derived from sales of Yes To’s
                Grapefruit Mask.

        If you contend that any statement in this letter is inaccurate in any respect, please provide
 us with your contentions and supporting documents immediately upon receipt of this letter.
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 41 of 45 Page ID #:304
                                                                                       PAGE 3


         Please contact me right away if you wish to discuss an appropriate way to remedy this
 matter. If I do not hear from you promptly, I will take that as an indication that you are not
 interested in doing so.


                                                     Very truly yours,

                                                     Andrew J. Obergfell
                                                     Andrew J. Obergfell
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 42 of 45 Page ID #:305




                                                            EXHIBIT B
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 43 of 45 Page ID #:306




 888 SEVENTH AVENUE                                                      ANDREW J. OBERGFELL
 3RD FLOOR                                                                    Tel: 6 4 6 . 8 3 7 . 7 1 2 9
 N E W YO RK , N Y 1 0 0 1 9                                                 Fax: 2 1 2 . 9 8 9 . 9 1 6 3
 www.bursor.com                                                           aobergfell@bursor.com

                                        February 12, 2020


 Via Certified Mail – Return Receipt Requested

 Yes To, Inc.
 77 East Colorado Blvd, Suite 110
 Pasadena, CA 91105

 Re:     Notice and Demand Letter Pursuant to U.C.C. § 2-607; California Consumers Legal
         Remedies Act, Civil Code § 1770; and all other applicable laws

 To Whom It May Concern:

         This letter serves as a preliminary notice and demand for corrective action by Yes To,
 Inc. (“Yes To”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express and implied
 warranties – and violations of state consumer protection laws – related to our client, Shawanna
 McCoy, and a class of all similarly situated purchasers (the “Class”) of defective Grapefruit
 Vitamin C Glow Boosting Unicorn Paper Masks (“Grapefruit Mask”) manufactured and
 distributed by Yes To.

         Our client purchased the Grapefruit Mask from Target store in California, which was
 manufactured and distributed by Yes To. The Grapefruit Mask was defective because it caused
 burning and skin irritation after using the product. On January 3, 2020, Yes To voluntarily
 recalled the Grapefruit Mask “[i]n light of reports that [its] Grapefruit Vitamin C Glow-Boosting
 Unicorn Paper Mask has resulted in skin irritation.” On January 16, 2020, the U.S. Food & Drug
 Administration (“FDA”) announced a voluntary recall of the Grapefruit Mask, explaining “Yes
 To Inc. has issued a voluntary recall of all lots of its Grapefruit Vitamin C Glow-Boosting
 Unicorn Paper Mask in response to complaints of skin irritation and redness. We have recently
 seen reports on social media that children have used the Grapefruit Vitamin C Glow-Boosting
 Unicorn Paper Mask unfortunately in skin irritation. We have also received similar reports from
 adults who have used the product.” In short, the Grapefruit Mask that our clients and the Class
 purchased were worthless, as they caused severe skin irritation and redness, rendering them
 unusable and unfit for use.

         Yes To violated express and implied warranties made to our clients and the Class
 regarding the quality and safety of the Grapefruit Mask they purchased. See U.C.C. §§ 2-313, 2-
 314. Specifically, Yes To expressly warranted on the Grapefruit Mask’s packaging that it would
 “naturally enhance[] skin glow, [and] promot[e] smoother and softer looking skin.” Yes To
 further warranted that the Grapefruit Mask would remediate “dull & uneven skin.” Defendant
 advertised that “[t]his mask will make your skin care fantasies come true, as it helps reveal a

                                                 1
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 44 of 45 Page ID #:307
                                                                                          PAGE 2


 bright, glowing, naturally more even-looking complexion. Your skin will look great in selfies
 with this mask on AND off!” But these representations were false, as the Grapefruit Mask in
 fact caused redness, irritation, and in many cases burning. This necessitated a product recall.
 The Grapefruit Mask was also unfit for its intended purpose for the reasons stated above.

         Additionally, this letter also serves as notice of violation of all applicable consumer
 protection laws, including, but not limited to, California’s Consumers Legal Remedies Act, Civil
 Code § 1770.

          On behalf of our client and the Class, we hereby demand that Yes To (1) undergo a
 corrective advertising campaign to notify consumers of the wrongs detailed herein, and (2) make
 full restitution to all purchasers of the defective Grapefruit Mask of all purchase money obtained
 from sales thereof.

          We also demand that Yes To preserve all documents and other evidence which refers or
 relates to any of the above-described practices including, but not limited to, the following:

        1.      All documents concerning the packaging, labeling, and manufacturing
                process for Yes To’s Grapefruit Mask;

        2.      All documents concerning the design, development, supply, production,
                extraction, and/or testing of Yes To’s Grapefruit Mask;

        3.      All tests of Yes To’s Grapefruit Mask;

        4.      All documents concerning the pricing, advertising, marketing, and/or sale
                of Yes To’s Grapefruit Mask;

        5.      All communications with customers involving complaints or comments
                concerning Yes To’s Grapefruit Mask;

        6.      All documents concerning communications with any retailer involved in
                the marketing or sale of Yes To’s Grapefruit Mask;

        7.      All documents concerning communications with federal or state regulators; and

        8.      All documents concerning the total revenue derived from sales of Yes To’s
                Grapefruit Mask.

        If you contend that any statement in this letter is inaccurate in any respect, please provide
 us with your contentions and supporting documents immediately upon receipt of this letter.

         Please contact me right away if you wish to discuss an appropriate way to remedy this
 matter. If I do not hear from you promptly, I will take that as an indication that you are not
 interested in doing so.
Case 2:20-cv-00763-AB-AS Document 23 Filed 05/15/20 Page 45 of 45 Page ID #:308
                                                                     PAGE 3


                                          Very truly yours,

                                          Andrew J. Obergfell
                                          Andrew J. Obergfell
